Citation Nr: 1707146	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  05-02 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder for substitution purposes. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to March 1946. He died in November 2011.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a low back disorder.  In a December 2012 administrative decision, the appellant was determined to be the eligible claimant for substitution in the Veteran's appeal.   

In June 2006, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) who has retired from the Board.  A transcript of that hearing is of record and associated with the claims folder.  The appellant was advised that she could attend another hearing before another VLJ, but, in March 2014 correspondence, her attorney indicated that she did not wish to have an additional hearing.  

In an October 2006 decision, the Board denied service connection for a low back disorder.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  By June 2008 Order, the Court vacated the Board's October 2006 decision and remanded the matter to the Board for compliance with instructions contained in a May 2008 Joint Motion for Remand (JMR), which included the vacature of the October 2006 Board decision. 

In December 2008, the Board remanded the claim to the RO for additional development. 

In October 2009, the Board again denied the claim of service connection for a low back disorder.  The Veteran appealed the denial of service connection to the Court.  By May 2010 Order, the Court vacated the Board's October 2009 decision and remanded the matter to the Board for compliance with instructions contained in a May 2010 JMR. 

In October 2010 and January 2013, the Board remanded the claim to the RO for additional development.  

A December 2012 memorandum notes that the appellant is a proper substituted claimant.  As such, the claim has been certified to the Board for adjudication based upon substitution of the appellant as the claimant.

In a May 2014 decision, the Board denied service connection for a low back disorder for substitution purposes as well as the claim of service connection for a low back disorder for accrued benefits purposes.  The issues were again referred to the Court and were subject of a January 2015 JMR.  While the denial of service connection for a low back disability for accrued benefits purposes was left undisturbed, the issue of service connection for a low back disability for substitution purposes was again returned to the Board for compliance with instructions contained in a January 2015 JMR.  Specifically, the parties require the Board to obtain a medical opinion reconciling June 2004 and 2008 VA physician opinions that a back injury sustained by the Veteran in a motor vehicle accident (MVA) while serving in Korea could possibly have led to the development of degenerative disc disease of the lumbar spine with negative nexus opinions rendered by VA physicians in February 2009, May 2009, July 2009, January 2011, and August 2013.  

In compliance with the JMR, the appeal was again REMANDED to the Agency of Original Jurisdiction (AOJ).  It has now been returned for further appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A chronic low back disorder was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event or otherwise be related to service.  


CONCLUSION OF LAW

For substitution purposes, a chronic low back disorder was neither incurred in nor aggravated by service nor may lumbar spondylosis with stenosis or degenerative spondylolisthesis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5121A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in January 2005.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations in February and May 2009, with addendum opinions obtained pursuant to remand by the Board dated in July 2009, January 2011, August 2013, most recently, in March 2016.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and, after extensive effort, were predicated on a full reading of all available records.  The most recent examiners provided detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the appellant's representative disagrees with the conclusions reached and states that the most recent opinion is inadequate, the Board does not find that the most recent medical opinion inadequate.  In this regard, it is noted that the Veteran's representative has asserted that the examiner did not consider all the credible lay evidence, including statements from the Veteran and his spouse that purported to establish continuity of low back complaints from service to 1984.  The representative stated that the Board had previously found this evidence to be "certainly deemed credible."  This is, however, an error.  In the previous denial, dated in May 2014, the Board specifically found that the lay statements were "credible insofar as the occurrence of the accident and initial back pain."  The Board specifically found "statements made by and on behalf of the Veteran that he had continuous complaints of low back pain over the years from the time of the MVA until 1984" to not be credible.  As such, the Board finds no merit to the representative's argument of inadequacy in the most recent medical opinion obtained.  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2016).  


Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from the date of separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Board also notes that in promulgating the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008), Congress created a new 38 U.S.C.A. § 5121A allowing substitution in the case of the death of a claimant who, as the Veteran in the instant case, dies on or after October 10, 2008. A person eligible for this substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  If a claimant dies while a claim for any benefit under a law administered by VA, or an appeal of a decision with respect to a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) may, not later than one year after the date of the death of the claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  In this case, the appellant submitted a request for substitution (VA Form 21-0847) in November 2012, less than one year after the Veteran's death in November 2011.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Service Connection for a Chronic Low 
Back Disability for Substitution Purposes

The appellant contends on behalf of the Veteran that the chronic low back disability, which has been diagnosed by VA as lumbar spondylosis with stenosis and degenerative spondylolisthesis, is related to an automobile accident that he sustained during service.  During a Board hearing in June 2006, the Veteran testified that he was involved in a motor vehicle accident while on active duty in the Republic of Korea with residual back pain.  He stated that he was treated with pain medication and advised to rest after the accident, had enough points to be returned home for separation, and received pain medication from his uncle, who was a doctor, for back pain.  He stated that he also received treatment for back pain in the years after service from a cousin who was a chiropractor.  In additional correspondence from the Veteran that was submitted in the years prior to his death, he stated that he had had had complaints of back pain over the years since service.  

Review of the Veteran's STRs shows no complaint or manifestation of a low back disability.  On examination for separation from service, in March 1946, no musculoskeletal defects were noted.  Following service, in August 1951, the Veteran submitted a claim of service connection for dermatitis.  At that time, he made no mention of low back complaints.  Service connection for dermatophytosis, rated 10 percent disabling, was awarded by rating decision dated in December 1951.  Statements received from private physicians in 1951 and 1957 noted only treatment for the Veteran's dermatitis.  VA examinations in 1951 and 1957 were restricted to evaluation of the Veteran's service-connected skin disorder.   

Post-service VA treatment records show that the Veteran was afforded electrodiagnostic testing in September 1984 for complaints of right hip pain with radiation down the right leg into the anterior right thigh and anterior calf into the right foot.  He described the sudden onset of severe pain approximately eight weeks earlier while he was working on his lawn.  At that time, he denied a history of trauma to the leg or the lower back, although he stated that he had twisted his left ankle about two years earlier.  The impressions, based on clinical information and electrophysiological data, included delayed latency on the right femoral nerve consistent with a femoral neuropathy and evidence of L4-L5-S1 polyradiculopathy on the right, which could, in turn, be due to a disc herniation at the L4 level on the right side.  A September 1990 VA bone scan study showed evidence of degenerative joint disease in the spine and multiple small lesions that could suggest metastasis of prostate cancer that had been treated with radical prostatectomy six years earlier.  

In a June 2004 statement, a VA orthopedic surgeon stated that he had been treating the Veteran for the past year for severe degenerative disease of the lumbar spine, including spinal stenosis.  The doctor went on to state that this process had been going on for quite some time and, although the exact date of onset was impossible to determine, it is possible that the motor vehicle accident in which the Veteran was thrown out of a jeep while serving in Korea had started "a degenerative cascade leading to his problems today, but there is no way of knowing this for certain."  A June 2008 report from a VA endocrinologist notes the Veteran's diagnoses of degenerative disc disease, spinal stenosis, and chronic back pain as well as history of injury while being stationed in Korea.  The doctor stated that it is possible that the back pain may be related to the injuries sustained while he was in service.  

An examination was conducted by VA in February 2009.  At that time, the Veteran's history of having injured his back when he was thrown off a jeep was reviewed.  The Veteran related having been treated in service with two weeks bed rest, discharge from service three months after the incident, and treatment by a doctor and chiropractor who were relatives.  After examination and review of the medical records, the diagnoses were lumbar spondylosis with spinal stenosis and bony metastases to the spine from prostate cancer.  The examiner was asked to render an opinion regarding whether the lumbar spondylosis with spinal stenosis was due to or a result of the in-service injury as described by the Veteran.  The examiner opined that the lumbar spondylosis with spinal stenosis was not caused by or a result of the in-service injury.  The rationale was that there was no documentation in the STRs, clinical records, or morning reports of a back injury, that the Veteran did not report a long-standing history of back pain prior to a 1984 orthopedic evaluation, that there was a 1951 letter from the Veteran's brother attesting to the Veteran's skin disease, but with no mention of back pain, and that the Veteran did not claim service connection for back pain in 1951, when he applied for VA compensation for another disability.  

A second opinion was obtained in May 2009.  At that time, after examination and review of the records, including a report of an April 2008 MRI study, the diagnoses were lumbar spondylosis with stenosis and blastic lesions of the lumbar spine.  The examiner initially seemed to state that it was at least as likely as not that the low back disability was caused by or a result of an in-service injury, but went on to state that this question could not be resolved without resorting to mere speculation.  

The case was then returned to the physician who evaluated the Veteran in February 2009 for a supplemental opinion.  In a July 2009 addendum, the examiner reiterated that the lumbar spondylosis with spinal stenosis is not caused by or a result of an in-service injury.  The rationale was that there was no documentation in the STRs of a back injury, that he did not report a long standing history of back pain during a 1984 orthopedic evaluation, and that he did not complain of back pain while being evaluated for a skin disease for which he had sought, and received, service connection.  

The July 2009 opinion was found inadequate by the Court in that the examiner did not address the June 2004 or June 2008 comments made by VA medical care providers that it was possible that the MVA in service could have led to the development of degenerative disease of the spine.  The Veteran's records were again returned to the examiner who conducted the February 2009 examination for an additional supplemental opinion.  After indicating that June 2004 and "July 2008" reports had been reviewed, the examiner stated that these reports did not change the opinion as previously stated, that the diagnosed herniated lumbar disc and stenosis were not caused by the in-service accident.  The rationale was that the Veteran was asymptomatic from 1946 to 1984, an interval of almost 40 years between the accident and the onset of the back pain as documented in the medical records.  In addition to the rationale given in the February 2009 and July 2009 statements, the examiner stated that a review of medical literature shows that the main cause of spondylolisthesis as well as herniated lumbar disc and lumbar stenosis in older adults was degenerative arthritic disease of the spine.  The case was again returned to the examiner, as the report that needed to be referenced was actually in June 2008 rather than in July 2008.  In an August 2013 addendum, the examiner indicated that there was no change in the prior opinions that had been rendered.  

The medical record was again reviewed by a VA physician in March 2016.  At that time, it was opined that the Veteran's degenerative disc disease of the lumbar spine was less likely than not related to the MVA testified to by the Veteran at the June 2006 Board hearing.  In providing a rationale for this opinion, the examiner noted certain relevant facts.  These included that there were no records of the Veteran being seen for any chronic back disorder in service, that there were no imaging studies demonstrating degenerative changes of the lumbar spine in service, and that there were no musculoskeletal or neurological abnormalities shown on examination for separation from service.  Regarding post-service treatment, the examiner noted that there were no medical treatment records shortly after service showing manifestations of any chronic back condition, including no imaging studies that diagnosed the Veteran as having degenerative lumbar spine disease shortly after military service; that an April 1993 lumbosacral spine x-ray study revealed the presence of diffuse degenerative changes with preservation of the intervertebral disc spaces, but that disc space narrowing at the L4-L5 and L5-S1 levels were noted in September 1995 when the Veteran would have been 71 years old.  The examiner additionally noted the June 2004 treatment record when the Veteran called regarding his back disorder; the June 2006 hearing testimony in which the Veteran testified that he had been involved in a jeep accident when he was thrown from the vehicle, fell on his back, seen on sick call, and given medications and told to take it easy; and a June 2008 note by a VA physician that stated that the Veteran had been treated for chronic low back pain and seen for severe degenerative disc disease and acknowledging that the Veteran had an injury while stationed in Korea and that it was possible that the Veteran's back pain was related to those injuries that were sustained in service.  

The March 2016 evaluator then detailed the opinion rendered by a VA examiner in February 2009 when it was noted that the Veteran had given a history of motor vehicle accident (MVA) while in Korea, but then went on to state that "Review of medical records show that he first complained of gradual right buttocks pain posterior lateral thigh radiating to anterior thigh, without back pain, of 6 wks duration on Sept 11 1984.  This is the earliest medical record available in the C File.  He was evaluated by the orthopedist who thinks he had lumbar stenosis and sent him for EMG.  EMG consult stated that he has polyradiculopathy.  The patient did not give a history of trauma to back at that time of the interview.  He began to complain of low back pain in 1999 per history given in the x-ray request for lumbar spine on 1 25 01."  A spine evaluation completed in January 2011 again relayed the history of the Veteran's military experiences and noted that the Veteran had not evidenced problems with an acute injury in the military service with chronic residuals of back pain extending into civilian life.  The examiner opined that it was not believed that there was a causal relationship between the Veteran's military service and the current degenerative lumbar spine condition.  In an August 2013 addendum, the examiner stated that the opinion was unchanged from that rendered in February 2009.  

The March 2016 examiner then first discussed medical literature, noting that according to an article entitled "Does Minor Trauma Cause Serious Low Back Illness from Spine" which concluded that " among persons with known risk factors for degenerative lumbar disc disease but with no history of serious lower back pain, minor trauma does not appear to increase the risk of serious low back pain episodes or disability."  The examiner then noted that major back trauma would include that of traffic accidents at greater than 30 mph, falls from heights greater than three feet, and lifting injuries with an awkward posture of greater than 60 pounds.  It did not include those situations resulting in fractures, vertebral dislocations, neurological impairment, or disc herniation of the vertebral column.  The examiner then commented that the type of injury that the Veteran possibly sustained in the service would fit the criteria for minor trauma based on the information and the clinical course of the Veteran in the service and after leaving the military.  Therefore, by this article the motor vehicle accident would not have contributed to the current degenerative disc condition of the lumbar spine.  It was then noted that disc degeneration and accompanying arthritis was a common development with age related changes present in 40 percent of adults over age 35 years and in almost all individuals over the age of 50.  As the Veteran was 71 years old at the time it was established that he had the presence of degenerative disc disease, it was more likely that the cumulative effect of the wear and tear process over so many years would have been more responsive for the degenerative arthritis changes as compared to the modest events in service.  The examiner concluded that, while it is conceivable that the Veteran experienced a motor vehicle accident in 1946, the clinical course for the balance of his military stay and afterwards do not support that the Veteran sustained a chronic medical condition.  This is given further credence by the medical literature.  Lastly and of considerable importance, the Veteran's lumbar spine study completed some 47 years after the MVA failed to show degenerative disc lumbar spine changes.  Had there been a causal relationship with the aforementioned accident, such findings should have been apparent far earlier than when it was first seen in 1995.  The more likely explanation of the Veteran's degenerative disc disease of the lumbar spine was due to the cumulative effect of the wear and tear process over so many years.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.

Regarding the credibility of the Veteran's statements that he was involved in an MVA during service that resulted in back pain, the Board finds these statements to be credible insofar as the occurrence of the accident and initial back pain.  The Board, does not; however, find credible the statements made by and on behalf of the Veteran that he had continuous complaints of low back pain over the years from the time of the MVA until 1984, which is the first documentation in the record of degenerative disease of the spine.  The Veteran had no complaints of back pain at the time he claimed service connection for dermatitis in 1951 or when evaluated for his service-connected skin disorder in 1957.  These records are conspicuously silent for any mention of low back symptoms.  Similarly, the statement submitted by the Veteran's brother in 1951 made no mention of back pain.  

In addition, the Veteran specifically denied having had an injury of his back at the time he was afforded an orthopedic evaluation for hip and leg pain in 1984.  The Board finds that if the appellant had, in fact, been suffering from back pain since service, he would have mentioned it at some time prior to 1984, when he was seeking treatment for other disabilities and would have mentioned it at the time he sought treatment for complaints of back pain in 1984.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803 (7))).  

As noted, the Veteran filed a claim for service connection in 1951, but did not mention low back symptoms at that time.  This suggests to the Board that there was no pertinent low back symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, the Veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a low back disorder, when viewed in the context of his action regarding another claim for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a chronic low back injury in service, or the lack of chronic low back symptomatology at the time he filed the claim, or both.  

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that a veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Although the Veteran explained that he sought treatment from relatives, the Board does not find these statements credible in light of the 1951 claim of service connection for a skin disorder, the 1951 statement from the Veteran's bother, and 1957 medical records, both VA and private, all of which are silent for complaints of back pain.  

Regarding the June 2004 and June 2008 statements from VA physicians who indicated that it was possible that the MVA sustained by the Veteran had led to the development of the degenerative process of the Veteran's spine, the Board notes that while such opinions may not be ignored, the Board is certainly free to discount the relevance of a physician's statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  The two statements adopt a speculative tone suggesting that there may be a "possible " relationship between the in-service MVA and the development of degenerative diseases of the spine.  Both specifically state that this is a possibility that the MVA could have led to the development or been related to degenerative disease of the spine.  Such statements are speculative and inconclusive in nature and, as such, are not found to support the claim of service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Similarly, the May 2009 examination report does not support the claim as the examiner specifically stated that an opinion could not be rendered without resorting to speculation.  

Regarding the medical opinions rendered in February 2009, July 2009, January 2011, and August 2013 the Board notes that, while the Veteran's representative has argued that these opinions must be rejected because of the examiner's reliance on the lack of back complaints from the time of the MVA in service to 1984, the Board finds no merit to this argument.  As noted, the record shows that in 1984 the Veteran specifically denied having had a prior injury of his low back.  The Board finds that the statements made by the Veteran and on behalf of the Veteran, that he had continuous symptoms of chronic back pain from 1946 to 1984, are not credible.  This is not to say that the Board doubts that the MVA occurred in service, only that the Veteran did not have chronic back pain from that time until 1984 when he denied a prior history of low back injury.  

The Veteran's representative has also argued that the June 2004, June 2008, and May 2009 examination reports support the claim of service connection for a low back disorder.  As noted, careful review of each of these reports shows that they do not, in fact, offer an opinion that it is at least as likely as not that the in-service injury resulted in the development of the spinal disabilities documented many years later.  The June 2004 and June 2008 reports use the word "possible" and the May 2009 report specifically states that no opinion may be rendered without relying on speculation.  

Finally, the Board finds that the final opinion in the record, that was rendered in March 2016 is most probative in that there is specific rationale to find that the most probable etiology of the Veteran's low back disability was related to his age and not to the MVA that occurred so many years before the initial complaints were recorded.  For these reasons, the Board finds that a preponderance of the evidence is against the claim of service connection for a low back disorder for substitution purposes, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a chronic low back disability for substitution benefits purposes is denied.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


